 


109 HCON 390 IH: Expressing the sense of the Congress that, as a matter of economic and national security, the United States Government should protect and support United States currency.
U.S. House of Representatives
2006-04-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS
2d Session
H. CON. RES. 390 
IN THE HOUSE OF REPRESENTATIVES 
 
April 26, 2006 
Mr. Manzullo (for himself and Mr. Ryan of Ohio) submitted the following concurrent resolution; which was referred to the Committee on Financial Services
 
CONCURRENT RESOLUTION 
Expressing the sense of the Congress that, as a matter of economic and national security, the United States Government should protect and support United States currency. 

 
Whereas the United States dollar, as the world’s reserve currency, is one of our country’s greatest assets; 
Whereas the strength and integrity of the United States dollar provides America with economic stability and national security; 
Whereas any threat or change to the status of the dollar as a world reserve currency would be costly to the Treasury and could cause national economic instability; 
Whereas international counterfeiting of the dollar is on the rise and currency counterfeiting has reportedly been used to finance rogue governments and terrorism; 
Whereas on January 26, 2006, President Bush made a strong commitment to protect our nation's currency from counterfeiting by the North Korean regime or any other adversarial regime or organization; and  
Whereas every dollar issued by the United States Government is meant to be representative of the strength and solidarity of this Great Nation: Now, therefore, be it 
 
That it is the sense of Congress that, as a matter of economic and national security, the United States Government should provide America’s currency with the protection and support necessary to defend its integrity throughout the world, effectively deter counterfeiting, and preserve the status of the dollar as the world’s reserve currency. 
 
